Citation Nr: 0916983	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-22 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder (claimed originally as a nervous condition, anxiety 
disorder and schizoaffective disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The appellant served on active duty from September 1974 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a January 2004 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Detroit, Michigan in which the RO 
found that new and material evidence had not been submitted 
to reopen a previously denied claim of entitlement to service 
connection for an anxiety disorder (also claimed as a nervous 
condition).  In an April 2004 rating decision, the RO 
continued the denial of service connection for an anxiety 
disorder because additional evidence submitted by the 
appellant was not new and material.  The appellant submitted 
a statement, received in September 2004, indicating that he 
wished to reopen his claim for service connection for an 
anxiety disorder.  Although the RO treated this as a new 
claim, the Board liberally construed the appellant's 
statement as a timely notice of disagreement ("NOD") to the 
January 2004 rating decision. September 2007 BVA decision.  
Thereafter, in a January 2005 rating decision, the RO 
reopened the appellant's claim for service connection for a 
nervous condition after receiving additional evidence, but 
denied the claim on its merits.  The appellant then testified 
before a Decision Review Officer in support of his claim in 
June 2005.   

In a September 2007 decision, the Board agreed with the RO's 
determination to reopen the appellant's claim, but found that 
additional development of the claim was necessary.  As such, 
the merits of the appellant's claim of entitlement to service 
connection for an acquired psychiatric disorder were remanded 
for further development.  The requested development has been 
completed; and the case has been returned to the Board for 
further review.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The preponderance of the evidence is against finding that 
the appellant manifested an acquired psychiatric disorder 
during service or that such a disorder is causally or 
etiologically related to service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  


With respect to the appellant's claim of entitlement to 
service connection for an acquired psychiatric disorder, VA 
has met all statutory and regulatory notice and duty to 
assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Specifically, the Board finds that a letter dated in 
October 2007 fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was aware 
from this letter that it was ultimately his responsibility to 
give VA any evidence pertaining to his claim.  The October 
2007 letter informed the appellant that additional 
information or evidence was needed to support his service 
connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004) [Pelegrini II].  Although the October 2007 letter was 
not sent prior to the initial adjudication of the appellant's 
claim, the Board finds that the belated notice was not 
prejudicial to the appellant since (1) he was provided 
adequate notice, (2) his claim was readjudicated and (3) the 
appellant was provided a Supplemental Statement of the Case 
explaining the readjudication of his claim in January 2009. 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) was revised during the pendency of this appeal.  
These revisions became effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the case 
at hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application.  The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice.  
Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service treatment records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  In this regard, the Board 
acknowledges that the appellant has not been afforded a VA 
examination in connection with his claim. 38 C.F.R. 
§ 3.159(c)(4).  However, the Board finds that such an 
examination is unnecessary in light of the Board's finding 
below that the evidence of record fails to support the 
appellant's assertions that he manifested psychiatric 
symptomatology during service.  In addition, there is no 
documentation as to a chronicity of complaints, manifested 
symptomatology, or treatment in service that may be 
attributable to the appellant's current diagnoses; nor is 
there any other evidence of record to suggest a causal 
connection between the appellant's current psychiatric 
diagnoses and service.  As such, any VA medical opinion 
obtained at this time would be speculative in nature. See 38 
C.F.R. § 3.159(c)(4).

Lastly, the Board notes for the record that the appellant has 
been provided with an explanation of disability ratings and 
effective dates pertaining to his claim. See October 2007 
letter from the RO to the appellant; Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Regardless, since the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for an acquired psychiatric disorder, any 
questions as to the appropriate disability rating or 
effective date to be assigned to this claim are rendered 
moot; and no further notice is needed. Id.  Therefore, since 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless and proceeds with a merits adjudication 
of the appellant's claim. Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

B.  Law and Analysis

As discussed previously in the Board's September 2007 
decision, the appellant seeks service connection for an 
acquired psychiatric disorder that he contends manifested 
during his brief period of service. June 2005 RO hearing 
transcript.    While viewing the evidence in the light most 
favorable to the appellant in this case, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim.  As such, the appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).  Service connection may also be granted for 
certain chronic diseases, such as psychosis, when such 
disease is manifested to a compensable degree within one year 
of separation from service and the veteran seeking service 
connection had continuous service for 90 days or more during 
a period of war or after December 31, 1946. See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309, 3.384.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  In 
order to establish service connection, a claimant must 
generally submit: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury. Pond v. West, 12 Vet. App. 341 
(1999).  

In this case, the medical evidence clearly reveals that the 
appellant has been diagnosed with bipolar disorder and 
schizoaffective disorder after his separation from service. 
See VA medical records dated in September 2003, May 2004 and 
August 2004; February 2005 private medical records.  These 
diagnoses constitute a current disability (i.e., an acquired 
psychiatric disorder) for VA purposes and fulfill the first 
element necessary for a grant of service connection in this 
case. 

Turning to the second element necessary for a grant of 
service connection in this case (evidence of service 
incurrence or aggravation of an injury or disease), a review 
of the evidence of record fails to reveal that the 
appellant's acquired psychiatric disorder manifested in 
service.  In this regard, a review of the appellant's service 
records reveal of lack of complaints, treatment or diagnoses 
of any mental problems or a mental disorder during the 
appellant's brief period of service.  Rather, these records 
note the appellant's medical complaints and treatment related 
to exertional hematuria, stomach cramps and lower back pain; 
and the appellant's ultimate diagnosis of symptomatic sickle 
cell trait for which he was ultimately discharged from 
service. Service treatment records dated from September 1974 
to October 1974.  

In addition to the foregoing, a review of the appellant's 
September 1974 service entrance examination and November 1974 
service separation examination reveals that the appellant was 
found to have normal psychiatric clinical evaluations during 
both examinations. September 1974 and November 1974 reports 
of medical examinations.  However, while the appellant denied 
experiencing a history of 
frequent or severe headaches, trouble sleeping, depression, 
excessive worry and nervous trouble in the medical history 
portion of his service entrance examination (September 1974 
report of medical history), he failed to answer the question 
of whether he experienced depression and/or excessive worry 
in the medical history portion of his service separation 
examination. November 1974 report of medical history.  He 
also responded with the answer "yes" to the question of 
whether he experienced frequent or severe headaches at the 
time of discharge from service. 
Id.; see also June 1976 VA neuropsychiatric evaluation report 
(appellant appears to have reported to his VA examiner that 
he thought his headaches were associated with a nervous 
condition).    

While the Board has considered whether the appellant's lack 
of response to the question of whether he experienced 
depression and/or excessive worry at the time of separation 
from service and his affirmative response that he had 
frequent and/or severe headaches at that time constitute 
evidence sufficient to support the appellant's service 
connection claim, the Board ultimately finds that they do not 
after reviewing these responses in conjunction with the other 
information contained in the medical history portion of the 
appellant's service separation examination.  

Specifically, the Board observes that in responding to other 
questions on his separation medical history report, the 
appellant continued to mark the answer "no" in response to 
the questions of whether he experienced frequent trouble 
sleeping and/or nervous trouble of any sort; and also 
answered "no" to the question of whether he had ever been 
treated for a mental condition. November 1974 report of 
medical history.  In responding to questions of whether he 
had ever been a patient in any type of hospital, had any 
illness or injury other than those already noted in his 
medical history report and/or had consulted with or been 
treated by any clinics, physicians, healers or other 
practitioners within the previous 5 years for other than 
minor illnesses, the appellant marked the answer "yes" but 
reported only that he had a back injury in October 1974 and 
that he had been treated for sickle cell trait in explaining 
his positive responses. Id.  Notably, he did not report that 
he had attempted suicide during service or been hospitalized 
during service for a suicide attempt or a nervous condition. 
Id.  In terms of his other positive responses, the appellant 
marked the answer "yes" to questions of whether he 
experienced (among other things) shortness of breath, hernia, 
kidney stones or blood in the urine and recurrent back pain. 
Id.  In the physician's summary section of the November 1974 
medical history report, the examiner noted only that the 
appellant experienced exertional hematuria with abdominal 
cramping, without discussion of any other medical complaints. 
Id.      

Thus, other than the appellant's failure to answer the 
question of whether he experienced depression or excessive 
worry at the time of separation from service and his report 
of headaches (not found, as discussed below, to be associated 
with a psychiatric disorder during the appellant's June 1976 
VA neuropsychiatric examination), the appellant's service 
treatment records are entirely unsupportive of his claim.  

The appellant disputes the information contained in his 
service medical file, in that he asserts his treatment 
records are incomplete. See June 2005 RO hearing transcript.  
In this regard, the appellant reports that during his period 
of service, he started hearing voices and was hospitalized 
for three-to-four days at the Ireland Army Hospital, Mental 
Hygiene Clinic in October 1974 after a suicide attempt in 
which he cut his wrists. Id., pgs. 1-2, 4.  He testified that 
he was shackled and placed in a room at the hospital, where 
he was given shots. Id., p. 2.  After his release from the 
hospital, the appellant reports being sent back to basic 
training, where he was instructed to see the chaplain 
assistant for approximately two weeks. Id.  He was 
subsequently discharged from service due to symptomatic 
sickle cell; and reports seeking medical treatment for his 
mental condition at a VA medical facility in 1975. Id.  

The Board notes for the record that the appellant's service 
file contains a Medical Board Proceedings record that 
reflects the appellant was treated at the U.S. Army Hospital 
at Fort Knox, Kentucky in relationship to his symptomatic 
sickle cell trait.  See November 1974 service record.  In 
addition, the claims file contains an April 1975 application 
for medical benefits seeking treatment for nerves, a lung 
condition and a genitourinary condition in which the 
appellant reported that he received medical treatment in 
November 1974 at Fort Knox, Kentucky in association with what 
appears to be a reported respiratory complaint.  April 1975 
VA Form 10-10.  Notably, the April 1975 application for 
medical treatment did not reference any prior medical 
treatment in association with a nervous condition or a 
suicide attempt. Id.  Despite this evidence, the Board 
remanded the appellant's claim in September 2007 on the basis 
of the appellant's testimony in order for the RO to attempt 
to obtain any outstanding medical records from the Ireland 
Army Hospital in Fort Knox, Kentucky from October 1974 (to 
include records from the Mental Hygiene Clinic).  The RO 
submitted a request for the above-referenced records to the 
National Personnel Records Center ("NPRC") under the 
appellant's current and former names in July 2008.  According 
to a September 2008 response from NPRC, all service treatment 
records related to the appellant had previously been 
forwarded to the RO and had been associated with the claims 
file. See July 2008 PIES request; September 2008 response.    

Thus, even though the appellant asserts that he attempted 
suicide during service and was hospitalized in relationship 
to this suicide attempt, the evidence of record does not 
support his statements.  In making this determination, the 
Board finds it probative that the appellant's service file 
contains a Medical Board Proceedings record that reflects the 
appellant's treatment at the U.S. Army Hospital at Fort Knox, 
Kentucky; and that this record addresses only the appellant's 
1974 symptomatic sickle cell trait and does not mention any 
psychiatric problems experienced by the appellant during 
service or his alleged suicide attempt.  The Board also finds 
it notable that the appellant's service treatment records do 
not reference any complaints of suicidal thoughts or auditory 
hallucinations; and that the appellant reported only being 
hospitalized in relationship to a back injury and sickle cell 
trait in providing his medical history at the time of 
separation from service.  Lastly, the Board finds that the 
appellant's failure to report his alleged 1974 psychiatric 
hospitalization on his April 1975 application for medical 
benefits to be persuasive evidence contrary to appellant's 
assertions, in light of the fact that the appellant reported 
that he was treated at the U.S. Army Hospital at Fort Knox, 
Kentucky in November 1974 for a separate condition. April 
1975 VA Form 10-10.          

Additional evidence against the appellant's claim consists of 
a June 1975 VA examination report in which the appellant was 
noted to have complained of 
(among other things) headaches, but was not diagnosed with a 
psychiatric disorder at that time; and a June 1976 VA 
neuropsychiatric evaluation in which no psychiatric disorder 
was diagnosed.  According to VA medical records dated in May 
1978, the appellant complained of experiencing migraine 
headaches "for [the] past 3 years" and was referred to VA's 
mental health clinic in light of a normal brain scan and 
normal EEG. See VA medical records dated from April 1975 to 
May 1978.  However, there is no indication in the record that 
the appellant was evaluated by VA's mental health clinic at 
that time as the claims file does not contain any medical 
records dated between June 1978 to June 2002, other than an 
October 1980 VA medical record related to the appellant's 
treatment for a right finger injury. See VA medical records 
dated in October 1980, June 2002 to November 2004; Private 
treatment records dated from August 2002 to December 2006.  
In this regard, the Board observes that a February 2005 
letter from A.L., D.O. contained in the claims file reports 
that the appellant had been under the care of Dr. L. since 
July 2004 and a patient of his behavioral health center since 
August 2002.  In his letter, Dr. L. stated that the appellant 
"has been under psychiatric care for as long as 30 years." 
February 2005 letter from A.L., D.O.  However, contrary to 
Dr. L.'s statement, a review of the evidence of record 
indicates that the appellant was first diagnosed with an 
acquired psychiatric disorder in June 2002. June 2002 VA 
medical records (the appellant was diagnosed with, among 
other things, bipolar disorder); see also July 2004 letter 
from the appellant's VA psychiatrist (the appellant's VA 
psychiatrist identified and described the appellant's current 
psychiatric treatment). 

After reviewing the above-referenced evidence in conjunction 
with the appellant's statements and hearing testimony, the 
Board must find the evidence contained in the appellant's 
service file and his post-service documents/medical records 
to be more persuasive and credible.  As such, the second 
element necessary for a grant of service connection in this 
case has not been met; and service connection on a direct 
basis must be denied.  Since the appellant did not have 
continuous service for 90 days or more, service connection on 
a presumptive basis under 38 C.F.R. §§ 3.307, 3.309 is also 
not for consideration.  



In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not applicable. See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


